[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                           FILED
                              No. 09-15351       U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                       APRIL 11, 2011
                  D. C. Docket No. 02-00027-CR-RWS-2 JOHN LEY
                                                          CLERK

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,
                                  versus

MICKEY ALEXANDER PETERSON,
a.k.a. Mickey Alexander Petersen,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (April 11, 2011)



Before MARTIN, FAY and BLACK, Circuit Judges.

PER CURIAM:
      Mickey Alexander Peterson appeals the district court’s denial of his motion

to waive the interest imposed on his restitution payment. After oral argument,

review of the record, and the parties’ briefs, we affirm.

      We have determined, and Peterson does not dispute, that the District Judge

advised Peterson about the meaning and effect of the appeal waiver at the time he

entered his plea of guilty. The plea agreement stated Peterson “voluntarily and

expressly waives the right to appeal his sentence . . . on any ground, except that

the defendant may file a direct appeal if the sentence imposed contains a term of

imprisonment in excess of twenty-five (25) years.” Peterson’s plea agreement also

stated he agreed to “pay any fine and/or restitution imposed by the Court.” The

restitution includes any interest imposed by statute. See 18 U.S.C. § 3612(f).

Therefore, the appeal-waiver provision in Peterson’s plea agreement covers

appeals regarding interest payments on restitution.

      AFFIRMED




                                          2